DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed October 21st, 2021 has been entered. Claim 20 has been canceled. Claims 1-2, 6, 9, 12-13, 17-18, 23, 26-29, 30-31, 33-34, and 37-38 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and rejection previously set forth in the Non-Final Office Action mailed August 6th, 2021.

Allowable Subject Matter
Claims 1-2, 6, 9, 12-13, 17-18, 23, and 26-29 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to incorporate the limitations of claim 20, which was previously indicated as containing allowable subject matter. 
In addition to the distinguishable prior art identified in the previous action, Examiner would like to note that although Driesen et al. (US 8813292), hereinafter Driesen, teaches a central area occupying between 5% and 15% of the total area, of which 40% to 60% is occupied by two tufts. Each tuft may occupy no more than 4.5% of the total area. Furthermore, Driesen only teaches the use of multiple central tufts, unlike the present invention. Consequently, combining its teachings of central area with the combination of Altmann and Xi described in the previous action would have required too many creative jumps to be considered to have been obvious to a person having ordinary skill in the art at the time of the invention.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Matthew Hard on November 18th, 2021.
The application has been amended as follows: 
Claim 30: (Canceled)
Claim 31: (Canceled)
Claim 33: (Canceled)
Claim 34: (Canceled)
Claim 37: (Canceled)
Claim 38: (Canceled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./               Examiner, Art Unit 3723                                                                                                                                                                                         


/JOSEPH J HAIL/               Supervisory Patent Examiner, Art Unit 3723